  Case 2:19-cv-01125-RSWL-MRW Document 13 Filed 04/15/20 Page 1 of 1 Page ID #:37



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11 Jwa Hyun                                            )     2:19-cv-01125-RSWL-MRWx
                                    Plaintiff,         )
12
             v.                                        )
13                                                     )     ORDER DISMISSING CASE
     KimAXIA Management, Inc., et al
14                                                     )
                                                       )
15                                                     )
                                    Defendant.
16
             On May 15, 2019, the Court ordered counsel to Show Cause (“OSC”) why this action
17
     should not be dismissed for failure to file the proof of service of summons and complaint. To
18
     date, counsel has not complied with this order. On May 17, 2019, counsel misfiled a response to
19
     an OSC for another action. Nevertheless, no action has taken place in this action since May 17,
20
     2019.
21
             Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
22
     without prejudice for failure to prosecute. The Clerk of the Court is directed to close the file.
23
24           IT IS SO ORDERED.

25 Dated: April 15, 2020                            s/ RONALD S.W. LEW
26                                                  HONORABLE RONALD S. W. LEW
                                                    U.S. District Judge
27
28
                                                       1
